Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 5/26/20 and 11/24/20 have been considered.
Drawings
The drawings filed 5/26/20 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lafort et al. (US 10,887,705 B2).
Re claim 1: Lafort et al. teaches a hearing device (figure 1a), comprising:
a receiver unit (figure 2) with a receiver (206); and 
a control unit (class-D DSP, not depicted but discussed in column 10, lines 1-7) ;
two activation lines connecting said control unit with said receiver unit for transmitting a control signal (signal Vin, provided on two lines (fig. 2 along with column 10, lines 1-7); and
a further component (valve 205) disposed in said receiver unit and connected to said control unit via said two activation lines (see figure 2 arrangement).
Re claim 17: Lafort et al. teaches a method for operating a hearing device, the method comprising:
providing the hearing device (figure 1a), with a receiver unit (figure 2) having a receiver (206) and a further component (valve 205), the hearing device also having a control unit connected to the receiver via two activation lines (class-D DSP, not depicted but discussed in column 10, lines 1-7); and
generating a control signal by said control unit and transmitting the control signal to the receiver unit via the activation lines (signal Vin, provided on two lines (fig. 2 along with column 10, lines 1-7); and
activating (by use of switches 207, 208) the receiver with the control unit by way of the control signal ( switch 207 closed and switch 208 open) and activating the further component with the control unit by way of the control signal transmitted via the two activation lines (switch 207 open and switch 208 closed).
Re claim 2: the claimed use of an amplifier to supply power is deemed satisfied by the H-bridge of a Class-D DSP used to supply power that is then harvested by unit (201)
Re claim 3: note discussion of figure 1b wherein the hearing device is an “in-the ear” type of device that is positioned in the ear canal and which as depicted includes a receiver (speaker).  This arrangement satisfies the receiver-in-the canal hearing aid as set forth.
Re claim 4: note the claimed controllable ventilation element is taught by controllable valve (205)
Re claim 5: note valve is controlled by switch arrangement (207, 208) that switch between two states (opened and closed)
Re claim 6: see discussion of figure 9a (column 13, line 54 – column 14, line 4) in which the switching unit used can be a magnetic switch unit   
Re claim 7: note figure 2 in which two activation lines are used along with discussion of figures 1a-1c in which an additional line (wire can be used for a total of three lines (wires)
Re claim 8: note use of a PWM signal (column 10, lines 1-20) 
Re claim 9:  note a PWM used in Lafort et al.; is by definition (Wikipedia) a special case of a PDM (pulse-density modulation), therefor satisfying the claimed feature as broadly as set forth.   
Re claim 10: see discussion in column 15, lines 49-53 in which very low frequency signals can be used for the activation of the further component (valve)
Re claim 12: the claimed filter element as set forth is taught by the use of element (203) which determines from Vin whether if the signal is intended for the receiver (speaker) or other component (valve).
Re claims 14-15: note use of a switching mechanism (combination of switches (207 and 208) used for the activation of the receiver (speaker) and the further component (valve), column 10, lines 8-20; satisfying those features of claims 14 and 15 as set forth
Allowable Subject Matter
Claims 11, 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed hearing device including in combination the features of claims 10/8/1 that additionally employs a frequency below 1 kHz for activating the further component (valve) as set forth in claim 11 is neither taught by or an obvious variation of the art or record. The claimed hearing device including in combination the features of claims 12/1 that additionally use a high pass filter and a low pass filter as set forth in claim 13 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 16 depend upon those features of claim 13.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sacha et al. teaches a hearing device that includes a vent and speaker that are controlled by a processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/2/21